United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2415
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Juan Martinez-Chavez,                   * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 29, 2010
                                Filed: May 5, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In this direct criminal appeal, Juan Martinez-Chavez challenges the sentence
that the District Court1 imposed after he pleaded guilty to a drug offense. Martinez-
Chavez’s counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
and has moved to withdraw. Upon careful review, we conclude that the District Court
committed no procedural error in sentencing Martinez-Chavez and that the court
imposed a substantively reasonable sentence. See Gall v. United States, 552 U.S. 38,
51 (2007) (explaining that in reviewing a sentence, the appellate court first ensures

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
that the district court committed no significant procedural error and then considers the
substantive reasonableness of the sentence under the abuse-of-discretion standard; if
the sentence is within the Guidelines range, the appellate court may apply a
presumption of reasonableness); United States v. Haack, 403 F.3d 997, 1004 (8th Cir.)
(noting that an abuse of discretion may occur when the court fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only appropriate factors but commits
a clear error of judgment in weighing them), cert. denied, 546 U.S. 913 (2005).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
have found no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                          -2-